DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2019, 01/24/2020, and 07/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “an amount of the oxide film included in a unit volume of the protective layer is higher than an amount of the oxide film included in a unit volume of the internal region” as recited in claim 15, the “a thickness of the oxide film of the protective layer decreases from an exterior surface of the protective layer to the internal region” as claimed in claim 16, the “thickness of the oxide film in a region adjacent to a surface of the body is greater than a thickness of the oxide film in a region adjacent to the internal region” of claim 17 and the  “thickness of the oxide film of the at least one partial particle adjacent to a surface of the body is greater than a thickness of the oxide film of the at least one partial particle adjacent to an internal region of the body” as recited in claim 18 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it’s not clear what’s intended by “an inorganic coating layer including a P component” in line 4. Paragraph [0041] of the original specification of the present invention discloses the “P-based inorganic coating layer may include elements such as P, Zn, Si, and the like.” Therefore, for examination purpose, the limitation in question is interpreted as any chemical element Phosphorus, Zinc, or Silicon.
Regarding claim 5, applicant should clarify what’s intended by “an atomic layer deposition layer (para. [0080]). Paragraph [0041] of the original specification of the present invention discloses the “atomic layer deposition layer may be a process of uniformly coating a surface of an object in atomic layer level by a surficial chemical reaction during a process of periodically supplying and discharging a reacting material.” Therefore, “atomic layer deposition layer” as claimed is interpreted as a product-by-process and is not given patentable weight. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-8, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orimo et al. (U.S. PG. Pub. No. 2018/0005739 A1).
With respect to claim 1, Orimo et al., hereinafter referred to as “Orimo,” teaches a coil electronic component 10 (FIGs. 1-7), comprising: 
a body 11 (e.g. FIG. 1-2) including a coil portion 13 disposed therein, and including a plurality of magnetic particles (magnetic grains of layers 121-123, FIG. 4, para. [0074]); and 
external electrodes 14 and 15 (FIGs. 1-2) connected to the coil portion, 
wherein the body includes an internal region (region made of layers MLU and MLD except top MLU layer and bottom MLD layer, FIG. 3, or layers 121 and 122, FIG. 4) and a protective layer (top layer MLU and bottom layer MLD, FIG.3) disposed on a surface of the internal region, and 
wherein a first particle (particle P1 in protective layer) of the plurality of magnetic particles included in the protective layer includes an oxide film (any of oxide layer FI 11-F13) disposed on a surface of the first particle, and a second particle (another magnetic particle P1), having a size greater than a size of the first particle (magnetic particle size of layer 123 can be smaller than that of magnetic layers 121 and 122, para. [0139]), of the plurality of magnetic particles includes a coating layer (any other of oxide layer F11-F13) disposed on a surface of the second particle, the coating layer having a composition different from a composition of the oxide film (paras. [0062], [0066], [0075], [0088], and [0139]). 
With respect to claim 2, best understood in view of 35 USC 112(b) rejection, Orimo teaches the coil electronic component of claim 1, wherein the coating layer disposed on the surface of the second particle is configured as an inorganic coating layer including a P component (para. [0080]). As stated in the 35 USC 112(b) rejection, paragraph [0041] of the original specification of the present invention discloses the “P-based inorganic coating layer may include elements such as P, Zn, Si, and the like.” Since Orimo teaches SiO2 as the oxide film, Orimo meets the limitations of claim 2.
With respect to claim 4, Orimo teaches the coil electronic component of claim 2, wherein a thickness of the coating layer is 10 to 60 nm (TABLE 1).
With respect to claim 5, best understood in view of 35 USC 112(b) rejection, Orimo teaches the coil electronic component of claim 1, wherein the coating layer disposed on the surface of the second particle is configured as an atomic layer deposition layer (para. [0080]). Paragraph [0041] of the original specification of the present invention discloses the “atomic layer deposition layer may be a process of uniformly coating a surface of an object in atomic layer level by a surficial chemical reaction during a process of periodically supplying and discharging a reacting material.” Therefore, “atomic layer deposition layer” as claimed is interpreted as a product-by-process and is not given patentable weight. In re Thorpe, 277 USPQ 964 (Fed. Cir. 1985). 
With respect to claim 7, Orimo teaches the coil electronic component of claim 1, wherein the first particle has a diameter of 5 μm or less (examples 12 and or 13, TABLE 1).
With respect to claim 8, Orimo teaches the coil electronic component of claim 1, wherein the second particle includes an Fe-based alloy (para. [0098]).
With respect to claim 10, Orimo teaches the coil electronic component of claim 1, wherein a thickness of the protective layer is 4 to 40 μm (para. [0139]). As seen in FIG. 3 of Orimo, body part 12 is made with four MLU layers. If the four MLU layers collectively is between 50 um and 120 micron, top MLU layer, which is interpreted as the “protective layer” as claimed, falls within the claimed 4 to 40 μm.
With respect to claim 11, Orimo teaches the coil electronic component of claim 1, wherein the oxide film includes an oxide including a metal component included in the first particle (para. [0080]).
With respect to claim 12, Orimo teaches the coil electronic component of claim 1, wherein a thickness of the oxide film is 200 nm or less (para. [0187] TABLE 1).
With respect to claim 13, Orimo teaches the coil electronic component of claim 1, wherein a partial particle of the plurality of magnetic particles included in the internal region includes an oxide film disposed on a surface of the partial particle (para. [0084]).
With respect to claim 14, Orimo teaches the coil electronic component of claim 13, wherein the oxide film in the internal region has a thickness less than a thickness of the oxide film of the protective layer (para. [0187], TABLE 1).
With respect to claim 15, Orimo teaches the coil electronic component of claim 13, wherein an amount of the oxide film included in a unit volume of the protective layer is higher than an amount of the oxide film included in a unit volume of the internal region (para. [0088]).
With respect to claim 16, Orimo teaches the coil electronic component of claim 1, wherein a thickness of the oxide film of the protective layer decreases from an exterior surface of the protective layer to the internal region (TABLE 1).
With respect to claim 17, Orimo teaches the coil electronic component of claim 1, wherein, when the protective layer includes two regions having a same thickness as each other, a thickness of the oxide film in a region adjacent to a surface of the body is greater than a thickness of the oxide film in a region adjacent to the internal region (para. [0187], and or TABLE 1).
With respect to claim 18, Orimo teaches a coil electronic component 10 (FIGs. 1-7), comprising: 
a body 11 (e.g. FIGs. 1-2) including a coil portion 13 disposed therein, and including a plurality of magnetic particles (magnetic grains of layers 121-123, FIG. 4, para. [0074]); and 
external electrodes 14-15 connected to the coil portion, 
wherein at least one partial particle (particle P1 in protective layer) of the plurality of magnetic particles included in the body includes an oxide film F11 (or second oxide film, para. [0189]) disposed on a surface of the at least one partial particle,
a thickness (thickness of second oxide film is 11 nm, para. [0187]) of the oxide film of the at least one partial particle (particle in layer 123) adjacent to a surface of the body is greater than a thickness (thickness of third oxide layer, or F13 is 1 nm, para. [0187]) of the oxide film (third oxide layer, or F13) of the at least one partial particle adjacent to an internal region of the body (paras. [0062], [0066], [0075], [0088], and [0139], and [0187]). 
With respect to claim 19, Orimo teaches the coil electronic component of claim 18, wherein the at least one partial particle having the oxide film on a surface thereof has a diameter of 5 μm or less (example 12 of TABLE 1).
With respect to claim 20, Orimo teaches the coil electronic component of claim 18, wherein a thickness of the oxide film is 200 nm or less (para. [0187], and or TABLE 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Orimo, as applied to claim 1 above, in view of Chatani et al. (U.S. PG. Pub. No. 2015/0235753 A1).
With respect to claim 3, Orimo teaches the coil electronic component of claim 2. Orimo does not expressly teach the coating layer includes P-based glass.
Chatani et al., hereinafter referred to as “Chatani,” teaches a coil electronic component (FIGs. -2), wherein the coating layer 52 includes P-based glass (para. [0063]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the P-based glass coating layer as taught by Chatani to the coil electronic component of Orimo to provide the required insulation characteristic (para. [0063]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Orimo, as applied to claim 1 above, in view of Kim et al. (U.S. PG. Pub. No. 2014/0375413 A1).
With respect to claim 6, Orimo teaches the coil electronic component of claim 1. Orimo does not expressly teach the first particle includes pure iron.
Kim et al., hereinafter referred to as “Kim,” teaches a coil electronic component 100 (FIGs. 1-3), wherein the first particle 130 includes pure iron (para. [0049]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the pure iron first particle as taught by Kim to the coil electronic component of Orimo to provide the required magnetic permeability.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Orimo, as applied to claim 1 above, and further in view of Park et al. (U.S. PG. Pub. No. 2017/0236632 A1).
With respect to claim 9, Orimo teaches the coil electronic component of claim 1. Orimo does not expressly teach the second particle has a diameter of 10 to 25 μm.
Park et al., hereinafter referred to as “Park,” teaches a coil electronic component (FIG. 2), wherein the second particle 110 has a diameter of 10 to 25 μm (para. [0046]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second particle size as taught by Park to the coil electronic component of Orimo facilitate manufacturing of the second particle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837